DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

43	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language what structural features must configure the ‘humidity control unit’, the ‘observation’ tool, the ‘extraction tool’, or the ‘water ‘supply unit for the intended functionality, as recited. The same consideration applies to ‘structures’ of claim 2; ‘device for energy application’ of claim 4; ‘moisture removal unit’ of claim 5 and moisture generator’ of claim 6. Referring to the recitation of the ‘water-bearing medium’ and ‘biological materials’, it is noted that inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. 
	In claim 7, it is not clear how the light source must be structurally inter-related with the observation tool of claim 1. 
	In claim 8, it is unclear from the claim language how the intended functionality can be performed without the control unit being connected to at least one sensor and without being programmed accordingly.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Arciniegas  et al., [US 20050009070]. 
	With respect to claims 1-4 , 6 and 8, Arciniegas discloses a temperature control reaction apparatus for separating biological materials, comprising, as shown in Figure 13,  substrate 443 on which a water-bearing medium  with bio-materials can be arranged; observation tool  / lens 442; extraction tool  / device for energy application 445;  and water supply unit  443 with water reservoirs/ moisture generators 444, capable to function as recited. Arciniegas also explains in paragraph [0028] that computers, can be used to control process parameters, including temperature, which can be associated with humidity [‘humidity control unit’].  t is further noted that the features not positively recited as part of the claimed invention [such as the medium, the biological materials, and/or the structures], are not accorded patentable weight when evaluated for patentability. 
Conclusion

7       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798